ORDER

Nathaniel J. Coker appeals a district court judgment that dismissed his petition for a writ of habeas corpus filed under 28 U.S.C. § 2241. This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
Following a jury trial in the district court in 1998, Coker was convicted of distribution of heroin and of being a felon in possession of a firearm and was sentenced to ninety-six months of imprisonment. This court affirmed the convictions on appeal, United States v. Coker, Nos. 98-3731/3758, 1999 WL 1281788 (6th Cir. Dec.29, 1999), and the Supreme Court denied certiorari. 530 U.S. 1283, 120 S.Ct. 2760, 147 L.Ed.2d 1021 (2000). Coker unsuccessfully moved the district court for a new trial pursuant to Fed.R.Crim.P. 33, and this court affirmed the district court’s judgment. United States v. Coker, No. 00-3462, 2001 WL 1450692 (6th Cir. Nov.2, 2001). In addition, it appears that Coker filed a motion to vacate his convictions under 28 U.S.C. § 2255, which the district court also denied.
Coker filed the instant habeas petition pursuant to 28 U.S.C. § 2241, asserting as grounds for relief that: (1) the United States Attorney violated administrative procedures and subjected him to selective prosecution; (2) the trial court and prosecutors denied him a fair trial by conspiring in a secret conference; and (3) federal jurisdiction was arranged between the Summit County Sheriffs Office and the United States Attorney. The district court dismissed the petition sua sponte as meritless. Coker filed a timely notice of *800appeal. On appeal, Coker reiterates his contentions in a eonclusory manner and has filed two motions for this court to take judicial notice of submitted documents.
Upon de novo review, see Charles v. Chandler, 180 F.3d 753, 755 (6th Cir.1999), we affirm the judgment for the reasons stated by the district court in its Memorandum of Opinion and Order dated April 23, 2003. Essentially, Coker asserts no claim cognizable under § 2241. Id. at 756-57.
Accordingly, the district court’s judgment is affirmed pursuant to Rule 34(j)(2)(C), Rules of the Sixth Circuit, and Coker’s motions are denied as moot.